UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 7, 2013 POKERTEK, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 000-51572 61-1455265 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1150 Crews Road, Suite F Matthews, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 849-0860 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 7, 2013, PokerTek,Inc. issued a press release announcing its financial results for its second quarter ended June 30, 2013. The full text of the press release is furnished as Exhibit99.1 to this Current Report on Form8-K. The information contained in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Press release, dated August 7, 2013, announcing the financial results of PokerTek, Inc. for its second quarter ended June 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PokerTek, Inc. Date: August 7, 2013 By: /s/ Mark D. Roberson Mark D. Roberson, Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit Press release, dated August 7, 2013, announcing the financial results of PokerTek, Inc. for its second quarter ended June 30, 2013.
